Citation Nr: 1642034	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-25 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Teri D. Fields, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1961 to November 1963.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the RO in Atlanta, Georgia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

On the VA Form 9 dated September 24, 2013, the Veteran requested a videoconference Board hearing.  On July 15, 2016, he was notified by letter that a hearing had been scheduled for August 25, 2016.  He initially indicated that he would attend the hearing.  

However, on August 23, 2016, the Veteran's attorney notified VA that she would be taking a leave of absence on several days, including the day of the scheduled hearing.  The Veteran and his attorney did not appear on the date of scheduled hearing.  By letter dated September 1, 2016, the Veteran's attorney requested that the hearing be rescheduled.  

As good cause has been shown for the failure to appear on August 25, 2016, and as the motion to reschedule was timely received within 15 days of the date of the scheduled hearing, the Board finds that the motion to reschedule the Board hearing should be granted.  See 38 C.F.R. § 20.704(d) (2016).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

A videoconference Board hearing should be scheduled in accordance with the docket number of this appeal.  The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


